Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 35-52 under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (WO 03/031065) has been modified in light of applicants amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants recite “the first side is configured to support an automated specimen recognition and description” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 35-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (WO 03/031065) in view of Ostgaard (US 2003/0059347).
Regarding claim 35, Wilkinson teaches a method and basket apparatus for transporting samples comprising a first side (84) that is configured to facilitate the outflow of a fluid, wherein the fluid comprises a fixating, conserving, and/or nurturing liquid and/or gas, the first side (84) being configured to withhold a specimen and to facilitate an automated recognition and analysis of the specimen: a ridge (88) comprising a filter closing element; and a second side opposing the first side comprising: a supporting structure and a first member that forms a first seal.  (Refer to Figure 4)
Wilkinson fails to teach the first side is configured to support an automated specimen recognition and description in order to identify the patient to whom the sample corresponds to.
Ostgaard teaches a sample vial for preparing cytological specimens comprising an automated specimen recognition and description/bar code label (12) for identifying the patient to whom the sample corresponds to.


It would have been obvious to one having ordinary skill in the art to provide an automated specimen recognition and description to the first side in order to identify the patient to whom the sample corresponds to.
Regarding claim 36, the first side comprises at least one pore configured to facilitate the outflow, wherein a pore clearance is between 1 um and 5 mm.  (Refer to paragraph [0081])
Regarding claim 37, the pore clearance is between 10 um and 1 mm. (Refer to paragraph [0081])
Regarding claim 38, the pore clearance is between 500 um and 1 mm. (Refer to paragraph [0081])
Regarding claim 39, the first side comprises ribs, wherein the ribs are configured to support the specimen and/or to reduce a surface tension of the fixating, conserving and/or nurturing liquid.  (Refer to Figure 4)
Regarding claim 40, the filter closing element is formed as a positively engaging element and the ridge further comprises a ridge member that forms a second seal configured to form a connection with a container.  (Refer to Figure 4)
Regarding claim 41, the first side comprises a section with an angle of at least 90° and at most 180° between the section and the ridge to form a rounded and/or a chamfered surface.  (Refer to Figure 4)
Regarding claim 42, the filter closing element is configured to engage with the container in a releasable manner.  (Refer to Figure 4)
Regarding claim 43, the filter closing element is configured to provide a positive and/or frictional locking engagement. (Refer to Figure 4)
Regarding claim 44, the filter closing element is configured to engage with the container by a machine-releasable attachment.  (Refer to Figure 8)
Regarding claim 46, the filter is configured to connect to a container lid, wherein the container lid comprises a locking clip, and further comprising a second member for the first seal configured to form a releasable connection to the filter in which the container lid is in firm abutment with the filter.  (Refer to Figures 4 and 8)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45, 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson and Ostgaard in view of Bjornsson (US 5424040).
Refer above for the teachings of Wilkinson and Ostgaard.  Wilkinson does teach a container (12) configured to connect to a filter.
Wilkinson fails to teach an identifier that is machine readable and/or writable and a defined region configured to hold an information field for identification or automation.
Bjornsson teaches a bar code/identifier/ defined region configured to hold an information field for identification or automation in order to easily identify information on the sample.  (Refer to Col. 5, Lines 50-55)
It would have been obvious to one having ordinary skill in the art to provide the device of Wilkinson with a a bar code/identifier/ defined region configured to hold an information field for identification or automation in order to easily identify information on the sample.
Response to Arguments
Applicant’s arguments with respect to claim(s) 35-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicants argue that Wilkinson fails to teach an automated specimen recognition and description.  Refer to rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798